DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group III, Claims 14-16 in the reply filed on January 15, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 15, 2021.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,072,152. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate or otherwise contain significant overlap with the instantly claimed invention.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al (US 5,994,099) in view of Gat et al (US 2012/0022005).
Regarding claim 14, Lewis teaches spider silk protein macroscopic fibers (col. 1, lines 13-18) made of polypeptides having amino acid sequences with monomers having molecular weights of 50,000-1,000,000 Da (50-1,000 kDa) (col. 5, lines 39-42).  It is noted that the polypeptides of Lewis are considered to encompass the instantly claimed prima facie obviousness.  In Example 3, Lewis teaches the preparation of fibers from spider silk proteins with a protein solution of greater than 5% in protein concentration with preference of 8-20% protein (col. 20, line 35).  As the protein fibers are made using the solution with proteins greater than 5% in protein concentration, preferably up to 20% protein, the final fiber product, sans the solution, is expected to be greater than 10% silk protein.  
Lewis does not teach toughness of at least 300 MJ/m3; however, toughness of a silk protein is an inherent characteristic of the silk protein with certain amino acid sequences, as claim 14 defines “the fibre has a toughness that is the product of the molecular wright of the silk protein in kDa.”  
Further, Gat, in a similar invention directed toward spider silk protein fibers (abstract), teaches that toughness refers to the amount of energy needed to break the fiber, meaning the amount of energy the fiber is able to withstand prior to breaking.  Gat teaches that a most preferred toughness may lie in range of 350-520 MJ/m3 (par. 235).  Spider silk fibers are able to exhibit remarkably high toughness due to a combination of high strength and elasticity (par. 5).  
Regarding claim 14, it would have been obvious to one of ordinary skill in the art before the filling of the claimed invention to provide a toughness in the range of from 35-530 MJ/m3 to the fibers of Lewis in order to further provide a fiber exhibiting remarkably high toughness due to a combination of high elasticity and strength, as Gat teaches that any combination of polypeptides can be used.  The actual desired toughness of the final 
Regarding claims 15 and 16, Gat teaches all the possible combinations including SEQ# 41 and SEQ#42 (par. 232) with at least one non-repetitive unit (par. 17).  

Response to Arguments
Applicant's arguments filed May 5, 2021 have been fully considered but they are not persuasive.  
As an initial matter, Applicant’s amendments have been addressed above.  Ultimately, the polypeptides taught by Lewis are considered to encompass the instantly claimed dimers, which is supported by Karatzas, as summarized below.  
It is noted that Applicant alleges the instantly claimed dimers may provide enhanced results; however, Applicant must point to an evidentiary teaching to support the notion that the claimed dimers achieve unexpectedly superior results over other polypeptides.  

Applicant argues that silk fibers have not actually been produced in Lewis.  This argument is not clear, as Example 3 of Lewis expressly teaches “Preparation of Fibers From Spider Silk Proteins.”  Similarly, the instantly claimed invention is directed toward “A fibre comprising at least one silk protein dimer composed of silk protein monomers.”  Specifically, it is not clear how the instantly claimed fibers constitute “silk fibres,” yet the fibers of Lewis are not.  


This is the teaching for which Gat has been relied upon, and insomuch as the teachings of Lewis have been shown to at least encompass the claimed composition, it would have therefore been obvious to ensure the particularly preferred toughness, as taught by Gat.  

Note that the prior art teachings are not to be limited to preferred or otherwise exemplary embodiments, and are considered as relevant prior art for all the teachings contain (MPEP 2123 I. and II.).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Karatzas et al (US 2007/0260039) teaches method of producing silk polypeptides and products thereof (title).  Under the broader term of silk polypeptides, Karatzas further limits more specific compounds as including monomeric proteins dimers of a monomeric protein (par. 65).  This shows that the polypeptides of Lewis would reasonably be expected to encompass dimers of monomeric proteins.  

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830.  The examiner can normally be reached on Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Colin W. Slifka/Primary Examiner, Art Unit 1732